Opinión concurrente y disidente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Concurro con el dictamen de la mayoría del Tribunal en el caso de autos de devolverlo al foro de instancia para que reciba la prueba sobre aquellos empleados de la Corpora-ción de Asistencia para la Educación Superior de Puerto Rico o Puerto Rico Higher Education Assistance Corporation (en adelante PRHEAC) que fueron contratados por el Banco Gubernamental de Fomento (en adelante el Banco) antes de que se creara la PRHEAC, a fin de determinar quién era el verdadero patrono de dichos empleados.
Sin embargo, no estoy de acuerdo con que se desestime la acción de los otros empleados de la PRHEAC que han apelado ante nos. Estos otros empleados han alegado que ellos también fueron “reclutados, nombrados, certificados, pagados y evaluados por el Banco Gubernamental de Fomento”. Han alegado, además, que en la práctica la PR-HEAC no era una entidad distinta y separada del Banco porque éste en efecto dirigía y controlaba los asuntos de la PRHEAC de manera íntima y estrecha. Finalmente, los empleados referidos han alegado que el Banco los conside-raba empleados suyos, por lo que tenían una expectativa razonable de que eran en efecto empleados del Banco. De ser ciertas estas alegaciones, me parece evidente que estos otros empleados serían acreedores de algún remedio contra el Banco.
La mayoría del Tribunal despacha el reclamo de los em-pleados referidos fundándose en que dichos empleados tra-bajaban para una subsidiaria del Banco que era una ins-trumentalidad independiente y separada de éste, por lo que quedaron automáticamente ces anteados al decretarse el cierre de dicha subsidiaria. Pero resulta que lo que los empleados referidos cuestionan es precisamente si ellos en realidad eran empleados de la referida subsidiaria del *417Banco, más bien que del Banco en sí. Esta controversia no puede adjudicarse sin haberse realizado antes un proceso de descubrimiento y presentación de prueba para cernir a base de la evidencia si las alegaciones de los empleados referidos son válidas y correctas o si no lo son.
La mayoría del Tribunal dedica la mayor parte de su opinión a convalidar la novel teoría del Banco de que ellos han recibido una delegación válida del Poder Legislativo que le permite en efecto convertirse en una “minilegislatu-ra” en lo que se refiere a la creación de corporaciones pú-blicas para ejercer cualquiera de los amplios y sustanciosos poderes del Banco. Luego de dictaminar que tal extraordi-naria delegación de poder es válida, la mayoría procede ipso jure a convalidar a la vez las alegaciones del Banco de que en este caso se creó tal corporación separada e inde-pendiente y de que los empleados referidos eran empleados de ésta. Todo ello se convalida a base de unas meras reso-luciones del Banco cuya realidad es precisamente lo que se impugna.
No se conforma la mayoría con darle una ominosa “carta blanca” al Banco para crear las corporaciones públicas alu-didas a su discreción, sino que, además, para todos los efec-tos prácticos, asume que aquí realmente se creó tal corpo-ración y que los empleados referidos no son empleados del Banco ni podían considerarse como tal. Todo ello se hace sin prueba alguna, a pesar de que la realidad de tales he-chos es precisamente lo que está en cuestión.
En nuestra jurisdicción está firmemente establecido que una demanda no puede ser desestimada sumariamente a menos que el reclamante no tenga derecho a remedio al-guno bajo cualquier situación de hechos que pueda pro-barse en apoyo de su reclamación. El foro judicial viene obligado a considerar la solicitud de desestimación a la luz más favorable al demandante y debe denegarla si existe cualquier duda a favor del reclamante. Reyes v. Sucn. Sánchez Soto, 98 D.P.R. 305 (1970); Colón v. San Patricio Cor*418poration, 81 D.P.R. 242 (1959). Aquí no se ha honrado el sentido y propósito de esta normativa. Por el contrario, se han tomado como buenas las alegaciones del Banco, sin que haya prueba que las sustente. El beneficio de la duda se le ha dado en todo al Banco poderoso, al margen del reclamo de los empleados que fueron cesanteados fulminantemente. Se acepta que la PRHEAC es una enti-dad distinta y separada del Banco sólo porque éste así lo ha determinado, como si la realidad de la PRHEAC sólo dependiese de cómo el Banco la catalogue. Se convalida la noción de que aunque la PRHEAC sea en verdad un mero monigote del Banco que éste maneja a su discreción, si el Banco certifica que la PRHEAC es una entidad distinta y separada de éste, tal determinación no es impugnable. Como no puedo estar de acuerdo con esta otra “carta blan-ca” que la mayoría le da al Banco, disiento.
— O —